NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1



                United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                                Submitted May 28, 2020*
                                 Decided May 29, 2020

                                        Before

                       FRANK H. EASTERBROOK, Circuit Judge

                       DIANE S. SYKES, Circuit Judge

                       AMY J. ST. EVE, Circuit Judge


No. 18-3562

RONALD BARROW,                                 Appeal from the United States District
    Plaintiff-Appellant,                       Court for the Southern District of Illinois.

      v.                                       3:14-CV-800-NJR-DGW

WEXFORD HEALTH SOURCES, INC.,     Nancy J. Rosenstengel,
et al.,                           Chief Judge.
        Defendants-Appellees.
                              ORDER

       Ronald Barrow, formerly an inmate at Menard Correctional Center, sued two
prison doctors and their employer, Wexford Health Services, Inc., for deliberate
indifference to his medical needs. After discovery, the district court entered summary
judgment for Wexford, but several counts against the doctors proceeded to trial. The
jury found in favor of the defendants, and Barrow appeals. We affirm in all respects.



      * We have agreed to decide this case without oral argument because the briefs
and record adequately present the facts and legal arguments, and oral argument would
not significantly aid the court. FED. R. APP. P. 34(a)(2)(C).
No. 18-3562                                                                       Page 2

                                      Background

       Barrow suffers from several chronic health conditions: hemorrhoids, rectal
bleeding, chronic knee and shoulder pain, lower back pain, gastroesophageal reflux
disease, and diverticulosis. At Menard, he received treatment for these conditions from
two prison doctors employed by Wexford, the healthcare provider for Illinois prisons.

   1. Dr. Shearing

        From October 15, 2012, to November 16, 2013, Barrow was treated by Dr. Robert
Shearing, who at the time was the medical director at the prison. Until then, Barrow
was taking Tramadol, an opioid painkiller, for his chronic back pain. Dr. Shearing
became concerned about the high doses of Tramadol that Barrow was taking because
chronic use of the drug is associated with tolerance, dependence, and addiction. The
doctor reduced Barrow’s dosage and ultimately switched him to amitriptyline, a
non-narcotic drug. Barrow, however, told Dr. Shearing that amitriptyline was less
effective and that his pain was worsening, not only in his back but also in his knee and
shoulder. Barrow’s prescription for amitriptyline ran out after three months, and
Dr. Shearing did not refill it or order another pain medication. When Barrow again
complained about his pain (but did not request a refill of amitriptyline), Dr. Shearing
performed tests and determined that Barrow had a chronic condition with no acute
cause. Again, he did not order a change in pain medication.

       Dr. Shearing also treated Barrow for rectal bleeding and constipation, prescribing
Konsyl or Fibercon—a switch from Metamucil. Barrow wrote letters to Dr. Shearing
challenging the decision to take him off Tramadol and take him off Metamucil; the
doctor explained that Tramadol was no longer recommended and that Konsyl and
Fibercon contain the same active ingredient as the medication Barrow wanted.

   2. Dr. Trost

       Dr. John Trost replaced Dr. Shearing as Menard’s medical director in November
2013. In February 2014, after an appointment with Barrow, Dr. Trost reordered Konsyl
and Fibercon for him. Dr. Trost attested that Barrow did not discuss pain at this
appointment. (Barrow contends he did not have a chance.) Dr. Trost then evaluated
Barrow for low back pain in September 2014 and prescribed Tylenol. But when
Barrow’s prescription ran out in early 2015, it was not refilled for four months.
No. 18-3562                                                                                Page 3

       In December 2015, Barrow wrote multiple letters to Dr. Trost and members of the
prison’s health care unit and complained to a nurse at sick call about ongoing pain,
including back pain and rectal bleeding. In response, Dr. Trost ordered a muscle
relaxant for back pain and ordered Tylenol, Fibercon, and Zantac; he also ordered an
x-ray of Barrow’s lumbar spine. When an outside doctor evaluated Barrow, he did not
make any changes to Dr. Trost’s treatment.

                                      Procedural History
   1. Pretrial Proceedings

        Barrow filed a complaint against Wexford, Dr. Shearing, Dr. Trost, other medical
staff, and the warden; he alleged that they were deliberately indifferent to his medical
conditions in violation of the Eighth Amendment. After threshold review, see 28 U.S.C.
§ 1915A, the district court allowed Barrow to proceed on six counts: Count 1 against
Wexford for its alleged policy, custom, or practice of elevating “cost over care,” and
counts against Wexford, Dr. Shearing, and Dr. Trost for denying Barrow access to
prescription medications (Count 2), and for providing inadequate treatment for his
chronic back injury (Count 3), chronic rectal bleeding and diverticulosis (Count 4),
chronic knee problem (Count 5), and shoulder pain (Count 6). Citing Monell v. Dep’t of
Soc. Servs., 436 U.S. 658 (1978), the court dismissed Barrow’s claim that Wexford was
vicariously liable for the providers’ misconduct because municipal liability under § 1983
is possible only if the plaintiff’s injury was caused by a policy, practice, or custom. The
rule extends to private corporations such as Wexford when they operate as state actors.
See Shields v. Ill. Dep’t of Corrs., 746 F.3d 782, 789 (7th Cir. 2014); Iskander v. Vill. of Forest
Park, 690 F.2d 126, 128 (7th Cir. 1982).

       After denying an early request, the district court recruited counsel for Barrow.
But when the defendants moved for summary judgment, Barrow and his attorney
disagreed on how to respond. Barrow moved to discharge counsel and proceed pro se.
After warning Barrow that it would not recruit another attorney, the district court
granted his request. Barrow then responded to the summary-judgment motion pro se.

      The court granted the motion as to Wexford. It concluded that Barrow had
pointed to no evidence of a policy or custom prioritizing cost over care and, again, that
Wexford could not be liable on Barrow’s claims related to specific treatment decisions
made by the doctors, even if those defendants were individually liable. And, entering
judgment for Dr. Trost on several counts, the district court explained that Barrow raised
no dispute about whether Dr. Trost’s decisions—including prescribing Tylenol and
No. 18-3562                                                                          Page 4

ordering an x-ray and MRI—were the products of his medical judgment and, further,
that Barrow had not put Dr. Trost on notice that his pain and other symptoms persisted
despite the treatment.

        The court concluded, though, that Barrow had presented sufficient evidence for a
trial on the following issues: whether Dr. Shearing and Dr. Trost denied access to
prescription medications (Count 2) and failed to provide adequate treatment for his
chronic rectal bleeding and diverticulosis (Count 4); and whether Dr. Shearing denied
adequate treatment for his chronic back injury (Count 3), chronic knee problem (Count
5), and shoulder pain (Count 6).

   2. Trial

        At the final pretrial conference on June 12, 2018 (six days before trial), Barrow
was informed that former defendant Gail Walls—the nursing director-- and grievance
officer Lori Oakley would not be available to testify at trial. The court ruled that Barrow
could use Walls’s deposition testimony as a substitute. Barrow expressed concerns but
informed the court that he did not want another continuance.

        At trial, the district court conducted the voir dire of potential jurors and allowed
the parties to ask follow-up questions; the court denied one of Barrow’s challenges for
cause and granted the defendants’ challenge. Then, the jury heard testimony from
Barrow, Dr. Shearing, Dr. Trost, and other medical staff from Menard and Wexford.
Barrow asked both Dr. Shearing and Dr. Trost about their treatment decisions and
choices of medication, and they offered explanations similar to those they had provided
at the summary-judgment stage. Dr. Shearing explained that he switched Barrow from
Tramadol to amitriptyline because of public health warnings about the side effects of
Tramadol, including dependency and increasingly high dosages. Dr. Trost explained
that he considered Tylenol to be appropriate for Barrow’s chronic pain. As to Barrow’s
rectal problems, both Dr. Shearing and Dr. Trost testified that Konsyl and Fibercon
were considered just as effective as Metamucil. Dr. Trost further testified that Barrow
had threated to sue him but that the threats did not influence his medical decision-
making.

       Barrow provided his own narrative testimony. He described his health
conditions and testified that the doctor who succeeded Dr. Shearing and Dr. Trost
provided treatment that was more effective. Barrow emphasized the pain he
experienced while under the doctors’ care.
No. 18-3562                                                                          Page 5

       On the last day of trial, Barrow moved for a mistrial, arguing that his trial was
fundamentally unfair because the court refused to admit certain letters he had sent
complaining about his care and because three witnesses were not available to testify,
most notably Walls, the nursing director. Barrow also requested a missing-witness
instruction, but the court denied it. The jury returned a verdict for the defendants, using
forms that distinguished between the defendants but did not call for a separate
deliberate-indifference finding for each medical condition, even though Barrow’s
complaint had split them into separate counts.

                                        Discussion
       1. Pretrial Rulings

       Barrow raises numerous issues on appeal. We start with his challenges against
Wexford. Barrow first asks us to overrule circuit precedent and allow for corporations
to be vicariously liable under § 1983 for their employees’ unlawful acts. Barrow has
preserved this issue, but this case does not compel us to revisit it. See Wilson v. Wexford
Health Sources, Inc., 932 F.3d 513, 522 (7th Cir. 2019); Shields, 746 F.3d at 789–96.

       Neither does Barrow persuade us that he was entitled to a trial on his claim that
Wexford has a policy of prioritizing cost savings over patient health. Barrow argues that
Wexford documents, including its handbook and its practice of “collegial review” (by
which treating physicians consult with non-treaters about treatment options),
demonstrate its focus on cost minimization. But “administrative convenience and cost
may be, in appropriate circumstances, permissible factors for correctional systems to
consider in making treatment decisions.” Roe v. Elyea, 631 F.3d 843, 863 (7th Cir. 2011).
The constitution is violated only when harm occurs because administrative convenience
is considered to the exclusion of reasonable medical judgments. Id. Thus, Barrow
needed evidence not only that Wexford prioritizes cost savings, but that he was injured
by treatment decisions that were cost-driven. But Barrow had none.

        Barrow also argues that the district court erred in entering summary judgment
for Dr. Trost on his claims that the doctor was deliberately indifferent to his back, knee,
and shoulder pain (Counts 3, 5, and 6). But Barrow merely repeats the allegations of his
complaint and states: “Dr. Trost was on notice … and delayed and/or denied adequate
treatment.” Underdeveloped arguments that do not engage with the district court’s
reasoning are waived. See Klein v. O’Brien, 884 F.3d 754, 757 (7th Cir. 2018); Puffer v.
Allstate Ins. Co., 675 F.3d 709, 718 (7th Cir. 2012). Barrow fails to acknowledge the
No. 18-3562                                                                           Page 6

evidentiary deficit that led to the entry of judgment for Dr. Trost on these counts, and so
we say nothing further about them.

        Barrow also argues that, before trial, the district court unfairly deprived him of
access to discovery documents, impeding his ability to prepare for trial. We review the
district court’s discovery decisions for abuse of discretion. Thermal Design, Inc. v. Am.
Soc'y of Heating, Refrigerating & Air-Conditioning Eng’rs, Inc., 755 F.3d 832, 837 (7th Cir.
2014). Barrow argues that he was not given access to key documents until the morning
of trial. But, as the doctors note, although the district court granted their motion to
preclude Barrow from retaining copies of policies and other documents in his cell, he
reviewed them during discovery. The content was not a surprise, and he received
copies to use at trial. Barrow has not explained how this procedure prejudiced him.

       2. Trial

       Barrow argues that numerous trial rulings and the alleged misconduct of the
defendants’ attorneys rendered his trial a “sham” and a deprivation of due process. He
challenges the district court’s management of the order in which witnesses appeared
and the duration of examinations. But this is an issue of trial management that we leave
to the district judge absent a showing of prejudice, Wagoner v. Lemmon, 778 F.3d 586, 590
(7th Cir. 2015), and Barrow does not explain how he was harmed. He also argues that
defense counsel acted in bad faith by failing to notify him that witnesses would be
unavailable until shortly before trial. But Barrow waived this objection because, when
asked at the pretrial conference, he responded, “no, I don’t want another continuance. I
want this over with, win or lose, so I can move on.” See Muhammad-Ali v. Final Call, Inc.,
832 F.3d 755, 762 (7th Cir. 2016).

        Barrow also takes issue with the court’s management of jury selection, which we
review for abuse of discretion. Hollins v. City of Milwaukee, 574 F.3d 822, 828 (7th Cir.
2009). He argues that he was denied a fair and impartial jury because the district court
refused to let him ask questions, did not strike certain jurors for cause, and forced him
to accept a juror with medical problems because he had used all his peremptory strikes.
But parties to a civil case are not entitled to question jurors during voir dire. See FED. R.
CIV. P. 47(a) (“The court may permit the parties or their attorneys to examine
prospective jurors or may itself do so...”). Nor may parties demand that the judge ask
specific questions, and the court has wide discretion to decide whether there is cause to
excuse a potential juror. See 28 U.S.C. § 1870; Marshall v. City of Chicago, 762 F.3d 573, 578
(7th Cir. 2014). Barrow has not pointed to any decision that falls outside that discretion.
No. 18-3562                                                                           Page 7

And again, he fails to explain any prejudice: The parties had an opportunity to ask
follow-up questions, which Barrow declined, and he does not make any connection
between the jury’s composition and its eventual verdict.

        Barrow next argues that the court abused its discretion by excluding letters
Barrow wrote to his doctors and the health care unit. But the court reasonably
determined that those letters were hearsay not subject to the exception for statements
made for medical diagnosis or treatment under Federal Rule of Evidence 803(4). The
letters did not describe physical symptoms or request care; they listed complaints about
the doctors and Barrow’s legal conclusions. For example, in one letter to Dr. Shearing,
Barrow wrote: “I’ve attempted to work with you but it’s clear you will follow Wexford’s
cost over care policy, therefore I’ve done all I can.” The district court reasonably
concluded that Barrow’s statements did not merit a hearsay exception. See Lovelace v.
McKenna, 894 F.3d 845, 849–50 (7th Cir. 2018).

       Barrow also contends that improper comments by opposing counsel deprived
him of a fair trial. But Barrow waived these arguments by failing to object at the time.
Thorncreek Apartments III, LLC v. Mick, 886 F.3d 626, 635 (7th Cir. 2018). And even if
Barrow had contemporaneously objected, the challenged statements were not improper;
they consist of accurate factual statements and references to the opioid epidemic that
was supported by trial testimony.

        Finally, Barrow argues that the district court committed multiple errors with
respect to the jury instructions. The district court has “substantial discretion” over the
jury instructions as long as the instructions, taken as a whole, “completely and correctly
state[] the law.” Green v. Junious, 937 F.3d 1009, 1015 (7th Cir. 2019).

        Barrow contends that the court erroneously refused an instruction allowing the
jury to infer that the testimony of Menard witnesses who did not appear would have
been unfavorable to the defendants. See Seventh Circuit Pattern Civil Jury Instruction
1.19 (rev. 2017); Rainey v. Taylor, 941 F.3d 243, 251 (7th Cir. 2019). And here, the district
court identified substitute witnesses for the nursing director (Walls) and Barrow’s
grievance officer, Oakley, and it gave Barrow the option of admitting the nursing
director’s deposition testimony (which he declined after the court denied his request to
admit her testimony from a different case). And a substitute witness was not necessary
for the third witness—a doctor whose purpose was only to lay foundation for a
document that was admitted anyway. Further, Barrow made no showing that
No. 18-3562                                                                          Page 8

Dr. Shearing or Dr. Trost could control whether these witnesses appeared at trial. The
district court did not abuse its discretion.

       Second, Barrow argues that the district court erred by combining the counts
together in the jury instructions and by using verdict forms (one for each doctor) that
did not call for separate findings on the doctors’ responses to each medical condition.
The jury instructions, however, listed each medical condition and explained that the
jury was supposed to assess each one. That approach was neither misleading or
prejudicial and was therefore permissible. See United States v. Anzaldi, 800 F.3d 872, 880
(7th Cir. 2015). The same is true of the other alleged errors in the jury instructions that
Barrow identifies, none of which rendered the instructions inaccurate or misleading.

       Barrow argues, finally, that cumulative errors made the trial fundamentally
unfair and that he is therefore entitled to a new trial. But he has not demonstrated any
error, much less an accumulation of errors great enough to require another trial.
See United States v. Powell, 652 F.3d 702, 706 (7th Cir. 2011).

     We have considered Barrow’s other arguments, including those about the
conduct of the defendants’ attorneys in discovery and at trial, and none has merit.

                                                                                AFFIRMED